FoRd, Judge:
The cases listed above were submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of *515the Court, as to merchandise covered 'by the protests enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented 'by the items marked “A” and initialed ISTMGr by Norman M. Guillow on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 13% % and 12½% ad valorem under Par. 353 of the Tariff Act of 1930 as (modified, and claimed to be properly dutiable at only 11½% ad valorem, if imported on or after June 30, 1958, and before July 1, 1962, or 10½% ad valorem, if imported after June 30, 1962, and before July 1, 1963, under Par. 372 of the Tariff Act of 1930, as modified by T.D. 54108 and T.D. 55615 and T.D. 55816, consists of refrigerators which are mechanical contrivances in chief value of metal, which utilize, modify and apply a force by converting the energy supplied by heat into a cooling effect and have moving parts, and which can be operated by either gas or electricity at the option of the user and which have no essential electric features.
2. That these protests may be deemed submitted on this stipulation and the record thus made.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise marked “A” and initialed on the invoices by the designated commodity specialist to be properly dutiable as refrigerators, which are mechanical contrivances in chief value of metal, which utilize, modify and apply a force by converting the energy supplied by heat into a cooling effect and have moving parts, and which can be operated by either gas or electricity at the option of the user and which have no essential electric features, at the rate of 11½ or 10½ per centum ad valorem under the provisions of paragraph 372, Tariff Act of 1930, as modified by T.D. 54108, T.D. 55615 and T.D. 55816, depending upon date of entry.
To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be entered accordingly.